UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7206


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ADRIAN CHAVEZ,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-cr-00342-F-1)


Submitted:   December 17, 2015             Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adrian Chavez, Appellant Pro Se. Dena Janae King, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Adrian Chavez appeals the district court’s order denying

his motion for a reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2012).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.         United States v. Chavez, No. 5:11-cr-

00342-F-1   (E.D.N.C.   July    2,   2015).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                     2